 In the Matter ofTIMES SQUARE STORES CORPORATION,EMPLOYER ANDPETITIONERandRETAIL CLERKS INTERNATIONALASSOCIATION, A. F.of L., UNIONCase No.2-RM-5O.DecidedAugust 31, 1948DECISIONANDDIRECTIONPursuant to a Stipulation for Certification upon ConsentElectionexecuted on June 28, 1948, by the Employer and the Retail Clerks In-ternational Association, A. F. of L., herein called the A. F. of L., anelection by secret ballot was held on July 2, 1948, under the directionand supervision of the Regional Director for the Second Region.Asdiscussed below, United Retail and Wholesale Employees Union,Local 830, C. I. 0., herein called Local 830, had theretofore repre-sented the employees.However, it could not appear on the ballotbecause it was not in compliance with the filing requirements.of Sec-tion 9 of the Act.The A. F. of L. was the only Union appearing onthe ballot.Upon the conchision of the election, a Tally of Ballots was furnishedthe parties in accordance with theRulesand Regulations of the Board.The Tally showed that the votes were distributed as follows :Approximatenumber ofeligible voters______________________379Void ballots-----------------------------------------------0Votes castforRetailClerks International Association, AFL__58Votes castagainstparticipating labor organization-----------1Valid votes counted-----------------------------------------------------------------59Challenged ballots-----------------------------------------234Valid votes counted plus challenged ballots----------------293Thus it appears that the challenges are sufficient in number to affectthe results of the election.On July 9, 1948, Objections to the Election were filed on behalf ofsix individual employees.On July 12, 1948, Objections were filed byLocal 830.Acting pursuant to Section 203.61 of the Board's Rulesand Regulations, the Regional Director investigated the Challengesand Objections, and issued his Report on Objections and Challengeson July 26, 1948.79 N L. R B, No. 50.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his Report, the Regional Director overruled the Objections filedon behalf of the individuals on the ground that they were acting asagents for a non-complying union, and the Objections filed by Local830 on the ground that it had not complied with Section 9 (f), (g), and(h) of the Act.'The Regional Director made no findings or recom-mendations with respect to the challenges, and referred them to theBoard for its determination.The Employer filed exceptions to theReport on Objections and Challenges but did not take issue with thefindings as-to the Objections.No other exceptions were filed 2TheRegional Director's rulings on, objections are hereby affirmed.Statement of the factsThe Employer operates warehouses and a chain of retail stores.throughout New York City, selling general merchandise. In Septem-ber 1946, Local 830 was certified by the New York State Labor Rela-tions Board as the collective bargaining representative of the Em-ployer's store and warehouse employees.On or about November 11,1946, the Employer and Local 830 entered into a contract; the expira-tion date of this contract was April 1, 1948.On February 26, 1948, Local 830 advised the Employer of its desireto renegotiate the contract which was to expire April 1, 1948.There-after, the contract was extended orally to April 30, 1948.On April21, 1948, the Employer received a request for recognition from theA. F. of L.On April 23, 1948, the Employer filed the petition in this,case.On the same day, April 23, 1948, Local 830 called a strike.That strike is still on.On April 26, 1948, the same six individual employees mentionedabove as filing Objections also filed charges under Section 8 (a) (1)and (2) of the Act against the Employer 3 These charges were dis-missed by the Regional Director on June 16, 1948, on the ground thatthe six individuals filing the charges were acting as agents for Local'The action of the Regional Director in overruling the Objections on the grounds statedwas in accord with Board policy.Matter of Norcal Packing Company,Case No. 20-R-2221,dated June 4, 1948.See, also,Matter of Westinghouse Electric Corporation,78 N L R B315.2Counsel for the individuals filed a letter in the nature of exceptions to the RegionalDirector's Report on Objections and Challenges.Section 203 61 of the Board's Rules andRegulations permits exceptions to a Report on Objections to be filed by the "parties" to therepresentation proceedingWe do not consider the individual employees to be parties tothe instant proceeding within the definition of "party" in Section 203.8 of the Rules andRegulations,and therefore we shall not entertain the aforesaid exceptions.SeeMatter ofWestinghouse Electric Corporation,78 N. L R B. 315.Cf.Matter of The Univts Lens Company,Case No. 9-RD-20 (order dated August 18,1948),a decertificationproceeding where the non-complying union's name had been placedon the ballot, and its exceptions were ordered (ou.ulered on the merit,3These charges alleged that the A. F. of L was company dominated and that theEmployer had interfered with the rights guaranteed said individual employees underSection 7 of the Act by compelling them and other employees to attend meetings of,theA F. of L on company time and property,and by favoring and assisting the A. F. of L. inother respects(Case No. 2-CA-273). TIMES SQUARE STORES CORPORATION363830, a non-complying union.On appeal, the dismissal was affirmedon July 26, 1948, by the General Counsel.On June 30, 1948, another individual employee filed charges againstthe Employer under Section 8 (a) (1), (2), and (3) of the Act.-'The8 (a) (1) and (2) portions of these charges were dismissed by theRegional Director on August 12, 1948, on the basis of voluntary post-ing of notices by the Employer;' and 8 (a) (3) charge was dismissedfor lack of merit.On July 1, 1948, three other individual employeesfiled a charge alleging violations of Section 8 (b) (1) of the Act by theA. F. of L.6 This charge was dismissed by the Regional Directorbecause on its face it alleged conduct on the part of the Employerrather than by the A. F. of L.No appeal to the General Counsel hasbeen taken from the dismissals of the charges filed on Julie 30 andJuly 1, respectively, and the time to appeal therefrom has expired.On July 2, 1948, the election was held.Local 830 was not per-mitted to have observers at the election because it was not a partythereto.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.A gEestion affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.3.The disposition of challengesBoard agents challenged 121 ballots' cast by individuals.hired asreplacementsfor the striking employees.The challenges were madepursuant to Local 830's notification to the Board agents that the strikewas caused by the unfair labor practices of the Employer, that thestrikers were unfair labor practice strikers entitled to reinstatement,and that their replacements therefore were "temporary."The Employer and the A. F. of L. jointly challenged the votingeligibility of the 109strikerson two grounds : (1) that they had losttheir status as employees of the Employer by resorting to a strike be-4 These charges were similar to those filed previously except that they referred to storesof the Employer other than those involved in the earlier charges, and added a chargeof discrimination with regard to one employee(Case No 2-CA-325).The Regional Director's investigation as to all the charges mentioned herein disclosedthat before the date of the strike, the Employer did assist the A. F. of L.Union in itscampaign to organize the employees,but that there was no evidence of any assistance afterthat date;and that for 21 days from June 11 to July 2, 1948, the Employer voluntarilyposted a notice,similar in substance to notices conventionally required in cases involvingviolations of Section 8 (a) (1) of the ActaThis charge alleged substantially the same matters that were involved in the earliercharges(Case No. 2-CB-99).7Board agents challenged 4 other ballots because the names of the voters did not appearon the eligibility list agreed upon by the parties.The parties are agreed,and the RegionalDirector has recommended,that the challenges to these 4 ballot's should be sustained.Accordingly,we hereby sustain the challenges as to these 4 ballots. ' 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore the expiration of the 60-day "cooling-off" period described inSection 8 (d) of the Act; and (2) that they were not entitled to re-instatement because they were "economic strikers" who had been per-manently replaced.$From the foregoing, and apart from the contention relating to Sec-tion 8 (d) of the Act, the two sets of challenges bring into issue thenature of the strike. If the strike was caused by unfair labor prac-tices of the Employer, then the strikers are entitled to vote.However,if the strike was not caused by unfair labor practices, then the re-placements are'entitled to vote and the strikers are ineligible to voteunless otherwise entitled to reinstatement. (Section 9 (c) (3).)Strikes must be presumed to be "economic" (as distinguished fromunfair labor practice strikes) unless they are found by the Board tohave been caused by unfair labor practices of the Employer in ques-tion.The determination that a strike was caused by unfair laborpractices has been traditionally made by the Board in complaint cases,pursuant to proceedings under Section 10 of the Act. In the platter,representation case, in order to determine the eligibility of certainchallenged voters.Because the Labor Management Relations Act of1947 defines the respective powers of the Board Members acid of theGeneral Counsel, we must first ascertain from that Act whether theBoard is empowered to make such a determination when the GeneralCounsel has declined to issue a complaint alleging the commission ofunfair labor practices.Section 9 (c) of the Act vests the Board itself with authority todirect elections in representation proceedings and to certify the re-sults thereof.In exercising such authority, the Board is not cir-cuinscribed by any limitations except those specifically described inthe Act or in the Rules and Regulations it has issued pursuant thereto.However, Section 3 (d) of the Act, as amended, provides that theGeneral Counsel "shall havefinal authority,on behalf of the Board,in respect of the investigation of charges and issuance of complaintsunder Section 10, and in respect of the prosecution of such complaintsbefore the Board." (Emphasis added.)The Congressional Con-ference Reports explains this provision by stating that the GeneralCounsel is to have "the final authority to act in the name of, but in-dependently of any direction, control, or review by, the Board in re-spect of'the investigation of charges and the issuance of complaintsof unfair labor practices, and in respect of the prosecution of suclicomplaints before the Board.""The Employer and the A F of L further assert that the 121 replacements aie doingand will continueto do the work of the strikers on a permanent basis9 H Con Rep 510, on H R. 3020, 80 Cong , 1st Sess , p. 37 TIMES SQUARE STORES CORPORATION365It is clear,therefore,that the Board may not review the GeneralCounsel's administrative dismissals of unfair labor practice charges,regardless of the grounds for his action.Whenhe refuses to enter-tain unfair labor practice charges, the General Counsel's action isfinal and binding on the Board."' Congress evidently intended thisand-vise shall,of course,govern ourselvesaccordingly.,Yet it-is,seillthe Board,and not the General Counsel, that has exclusive jurisdic-tion over representation proceedings;proceedings on objections andchallenges are unquestionably part of the investigation concerning aquestion of representation.The issue then arises:May the Boardmake its own determination,from the facts presented in a representa-tion case record,as to whether a strike was an unfair labor practicestrike, not for the purpose of administering Sections 8 or 10 of the,as part of its-responsibilityunder Section 9 (c) ?We are constrained to answer this question in the negative.TheAct, aswritten,compelsthisconclusion.To hold otherwise wouldnot be consistent with the Congressional intent to endow the GeneralCounselwithfinalaut1io7*yover the issuance and prosecution of com-plaints under Section 10.It would, in addition,create the undesirablesituation of the Board's acting in practice as a forum for consideringthe content of charges which the General Counsel, for reasons satis-factory tohimself, hasthought itproper to dismiss.In thelight of theforegoing,we conclude that an initial findingthat a strike was caused by unfair labor practices may be made onlyin unfair labor practiceproceedings.No such proceedings are nowbefore us,for those with sole power to initiate them have chosen notto do so.Nor have findings of unfair labor practice on the facts hereinvolved been made in any other proceeding.We therefore have nochoice but to find, without further examination of the facts,that thestrike was an economic strike, and that the strikers who participatedtherein are economic strikers.As indicated above, the challenges to the 121 replacements werepredicated solely on the groundthat theywere hired to replace unfairlabor practice strikersallegedly entitledto reinstatement.In viewof our finding that the strike was an economic strike and the strikerseconomic strikers, this contention necessarily must be rejected.Nocontention was made by Local 830 that the strikers were entitled toreinstatement for any other reasons,so no problem arising under thePipe Machinerycase(76 N. L.R. B. 247)is before us here. , Under10 SeeMatter of Bauer-Schuae+tzcr Hop an(IMalt CompaulJ, etal . 78 N L It B 327,where the Board sustained challengesto ballots of twoemployees,on the groundthat theGeneral Counsel refused to issue a complaint on unfairlabor practicecharges filed by theseemployees under Section 8 (a) (3) of the ActSee, also,Matter of The Kinsman TransitCompany,78 N L R B. 78 "366DECISIONS OF NATIONAL LABOR RELATIONS BOARDall the circumstances, we find that the 121 employees in question arepermanent employees, and we therefore overrule the challenges as tothem.Also, in view of our finding that the 109 strikers are economicstrikers who were permanently replaced, we sustain the challenges as tothem.Under the circumstances, and in view of the conclusions reachedin this decision, we find it unnecessary at this time to pass on theapplicability of Section 8 (d) of the Act to the facts of the instantcase.DIRECTIONAs part of the investigation to ascertain representatives for the-purposes of collective bargaining with Times Square Stores Corpora-tion, New York City, New York, the Regional Director for the SecondRegion shall, pursuant to the Rules and Regulations of the Board,within ten (10) days from the date of this Direction, open and countthe ballots of the 121 employees heretofore challenged by BoardAgents, and thereafter prepare and cause to be served upon the partiesa Supplemental Tally of Ballots, including the count of said challengedballots.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction.